DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Abstract has been changed in its entirety to be single paragraph format as follows:
A dental milling machine is provided with a tool which is guided in a chuck. A workpiece arm is mounted opposite the tool to be able to be moved at least in the direction of the spindle axis. With a control device it can be moved in relation to the workpiece, especially by means of a drive motor of the workpiece arm. The workpiece arm has an abutment element, whereby the control device moves the tool and the abutment element towards each other until they abut each other. The control device can be used to detect abutment of the abutment element with respect to the tool, in particular with respect to its tip, in particular by decelerating the (relative) movement of the tool and the abutment element towards each another, upon contact of the tool and the abutment element. This position may be signaled as a reference position and, especially may be stored.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: CA 02935770 (hereafter--CA’770--) and Matsuoka US 5,372,568 are the closest art of record. 
In regards to claim 1, CA’770 discloses as on Figures 1-19 CAD/CAM dental milling machine and method comprising: a tool 7 being disposed on a chuck. Note that chuck is disposed on rotary spindle 6. Since the rotary spindle 6, rotates the chuck and consequently rotates tool 7, then the chuck is rotatably mounted to the spindle 6 and fixedly mounted to the machine. CA’770 discloses that there is a workpiece arm 11, mounted to move along direction arrows as on Figure 1, in relation to the tool 7 at least in the direction of a spindle axis. CA’770 also explicitly discloses as on page 1, that the milling machine is a CAD/CAM device which by definition, has a computer and a control. Also note that the phrase “multi-axis robot” and “5-axis robot” has also been set forth throughout the disclosure of CA’770. The term “robot” is defined as “a machine capable of carrying out a complex series of actions automatically, especially one programmable by a computer”. Accordingly, CA’770 inherently has some sort of control device. Note that the control device of CA’770 is capable of moving the tool 7, in relation to the workpiece 16. CA’770 also discloses that the workpiece arm 11 has an abutment element 32 and 33, used for first abutting or clamping the tool in order to change it accordingly. Note that abutment element 32 and 33 are disposed parallel to a workpiece axis and as such are considered to be spaced apart from the workpiece axis. Also note that, the control device (CAD/CAM or 5-axis robot arm) moves the tool 7 and the abutment 32 and 33 element towards each other to abut each other in order to change the tool 7 as needed.
CA’770 fails to disclose that the control device is configured to detect contact or abutment of the abutment element against the tool.

The closest art of record of CA’770 in view of Matsuoka, do not teach or suggest that the method further comprises: the encoder together with the control device, act as a slip sensor and are configured to detect if drive slip of the drive motor occurs or not, as a result of abutment of the abutment element at the tip of the tool, and that the first occurrence of a drive slip is evaluated by the control device as an indication of said abutment; and a further modification of the device of CA’770 would require altering the way that the device of CA’770 was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722